                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTIIERN DMSION
                                  No. 7:18-CV-130-D


JULIUS ALEXANDER KERSEY,                      )
                                              )
                               Plaintiff,     )
                                              )
                     v.                       )                 ORDER
                                              )
ANDREW M. SAUL,                               )
Commissioner of Social Security,              )
                                              )
                               Defendant.     )


        On June 3, 2019, Magistrate Judge Jones issued a Memorandum. and Recommendation

("M&R") [D.E. 19] and recommended that the court grant plaintiff's motion for judgment on the

pleadings [D.E. 13], deny defendant's motion for judgment on the pleadings [D.E. 15], and remand

the action to the Commissioner. 1 Neither party objected to the M&R.

        "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or recommendations

to which obje_ction is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).

       The court has reviewed the M&R, the record, and the briefs. The court is satisfied that there


       1
        Under Federal Rule of Civil Procedme 25(d}, the court substitutes Andrew M. Saul for
Nancy A. Berryhill as Commissioner of Social Security. See Fed. R. Civ. P. 25(d).
is no clear error on the face of the record. See Thomas v. Berryhill, 916 F.3d 307, 313-14 (4th Cir.

2019). Accordingly, the court adopts the conclusions in the M&R [D.E. 19].

       In sum, the court GRANTS plaintiff's motion for judgment on the pleadings [D.E. 13],

DENIES defendant's motion for judgment on the pleadings [D.E. 15], and REMANDS the action

to the Commissioner pursuant to 42 U.S.C. § 405(g).

       SO ORDERED. This .1 o day of June 2019.



                                                       J1fEsc~n~m
                                                       United States District Judge




                                                 2
